Title: To George Washington from Brigadier General Charles Scott, 21 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir.
            Near Bedford [N.Y.] October 21st 1778
          
          this will be handed to Your Excellency by the Serjt Genl Sullavens Spy who Waits on You to give what Farther Intillagence he may be able. I have Since I wrote, ast him Respecting the Disease Your Excy mentiond Some time ago. he informs me there was such A report and that they wear Near Burning a Frigit that Brought it in, and that the Yallow Fever and flux Is in the armey and Carry’s of[f] a good many of them. I have had Some of my observers with me Since my letter of Yesterday. who give me nothing more than what I wrote in my last, I expect the fleet Saild this morning as the wind is tolerable fare. the Cannon Began to Fier about Seven oClock this morning at York and I think we have heard upwards of a hundred in the Space of two Hours which I suppose wear Signals & Salutes. Capt. Walls is over the north river on hobucks Point if they have Saild I shall hear from him this Afternoon. which Account I will immedeatly forward to You. I have no accounts from the party’s below.
          my long indisposition and other Obvious reasons, I am afraid will make it indispensably Necessary for me to Retier from this Honor and 
            
            
            
            most Desirable Command. however I’ll hold out as long as I possable Can and when Necessaty Compells the Measure I hope for Your Excellencys Indulgance. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        